Citation Nr: 1043359	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD), for the period 
from December 13, 2001 to December 3, 2007.

2.  Entitlement to an initial disability rating in excess of 50 
percent for PTSD, from December 4, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2006 and June 2008 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

In August 2006, VA determined that the Veteran's PTSD was 10 
percent disabling as of December 13, 2001.  In June 2008, VA 
determined that the Veteran's PTSD was 50 percent disabling as of 
December 4, 2007.  However, as the grants during the pendency of 
this appeal do not represent a total grant of benefits sought 
during either period, the claims for increase remain before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period from December 3, 2001 to September 24, 2002 
the Veteran's disability included occupational and social 
impairment with reduced reliability and productivity due to his 
symptoms, which included sleep disturbances, distressing 
memories, depression, irritation, anger, and suicidal ideation.

2.  For the period from September 25, 2002 to June 13, 2006, the 
Veteran's disability included occupational and social impairment 
due to mild or transient symptoms, including anxiety and 
depression, which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or were controlled by continuous medication. 

3.  For the period from June 14, 2006 onward, the Veteran's 
disability included occupational and social impairment with 
reduced reliability and productivity due to his symptoms, which 
included distressing memories, sleep disturbances, avoidance of 
interaction, distrust and suspicion, irritation, exaggerated 
startle response, persistent hypervigilance, and obsessional 
rituals. 
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no 
more, for the period from December 3, 2001 to September 24, 2002 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code (DC) 9411, General Rating Formula for 
Mental Disorders.  

2.  The criteria for a disability rating in excess of 10 percent 
for the period from September 25, 2002 to June 13, 2006 are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9411, General Rating Formula for Mental 
Disorders.  

3.  The criteria for a disability rating of 50 percent, but no 
more, for the period June 14, 2006 to December 3, 2007 are met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9411, General Rating Formula for Mental 
Disorders.  

4.  The criteria for a disability rating in excess of 50 percent 
for the period from December 4, 2007 onward are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (DC) 9411, General Rating Formula for Mental 
Disorders.  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).

First, VA has met its duty to notify the Veteran.  The Veteran 
filed a claim for entitlement to service connection for PTSD in 
December 2001.  Before the claim was adjudicated, the Veteran 
received a notice letter from VA in January 2002 informing him 
what evidence had already been received for his claim, what 
evidence he was responsible for obtaining, and what evidence VA 
would attempt to obtain for him. 

During the pendency of this appeal, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to also provide the claimant with notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  The Veteran 
received information on these topics in a March 2006 letter from 
VA.  Any procedural defects in this case are non-prejudicial, as 
the Veteran's disability was adjudicated as service-connected, 
and he received notice prior to a fully favorable adjudication of 
his claim in August 2006. See Dingess, 19 Vet. App. at 490-491 
(determining that once a decision awarding service connection, a 
disability rating, and an effective date have been made, 
38 U.S.C.A. § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated). 

Second, VA has met its duty to assist the Veteran.  All available 
evidence pertaining to the Veteran's claim has been obtained, 
including service treatment records and VA treatment records.

The Veteran attended VA contract examinations in September 2002, 
June 2006, and December 2007.  These examinations included 
thorough reports that reflect review of the claims folder, 
complete diagnoses, and full descriptions of the manifestations 
of the Veteran's disability at the time of examination.  
Additionally, there is no indication that the Veteran's 
disability has worsened since the date of the most recent 
examination.  Therefore, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The reports of 
examination accordingly are adequate bases upon which to decide 
the claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

Higher Rating

The Veteran seeks a disability rating in excess of 10 percent for 
the period between December 13, 2001 and December 3, 2007 and a 
disability rating in excess of 50 percent from December 4, 2007.  

After reviewing the record, the Board concludes that the Veteran 
is entitled to a disability rating of 50 percent for the period 
from December 3, 2001 to September 24, 2002; a disability rating 
of 10 percent for the period from September 25, 2002 to June 13, 
2006; and a disability rating of 50 percent from June 14, 2006 
onward. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Additionally, the Board 
weighs all benefit of the doubt in favor of the Veteran.  
38 C.F.R. § 3.102 (2010).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied; if the evidence is in support of the claim or is in equal 
balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).

Psychiatric disabilities are rated under the General Rating 
Formula for Mental Disorders ("General Rating Formula").  
38 C.F.R. § 4.130 (2010). 

A 10 percent disability rating accounts for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating accounts for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent disability rating accounts for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent disability rating accounts for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships. 

A 100 percent disability rating accounts for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

In assigning a disability rating, VA also considers the global 
assessment of functioning (GAF) scores assigned by mental health 
practitioners.  GAF scores reflect psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
(citing the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)).

A GAF score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.

A GAF score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers). Id.

A GAF score of 41 to 50 indicates that the examinee has serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  Id.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work). Id.

Because the Veteran's condition has not remained constant, the 
Board has staged the Veteran's disability rating in accord with 
the fluctuation of his symptoms.  See Fenderson, 12 Vet. App. at 
126-27.

A.  December 3, 2001 to September 24, 2002

During this period, the record indicates that the Veteran's 
symptoms created more occupational and social impairment than 
accounted for by the currently assigned 10 percent disability 
rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The Veteran's disability from December 3, 2001 to 
September 24, 2002 is more commensurate with a 50 percent 
disability rating.  See id.

The Veteran's GAF score during this period ranged from 40 to 53.  
A GAF score of 41 to 50 is consistent with serious psychiatric 
symptoms including suicidal ideation, severe obsessional rituals, 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, such as no friends and the 
inability to keep a job.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).
A GAF score of 51 to 60 is consistent with moderate psychiatric 
symptoms, including flat affect and circumstantial speech, and 
occasional panic attacks; or moderate difficulty in social, 
occupational, or school functioning, including few friends or 
conflicts with peer or co-workers.  Id.

The record indicates that the Veteran was diagnosed with PTSD and 
depression in December 2001 at a VA medical center.  The Veteran 
reported distressing nightmares, flashbacks or dissociative 
episodes, and intrusive, distressing memories of trauma.  The 
Veteran also reported symptoms, including suicidal ideation, 
trouble sleeping, feelings of hopelessness, irritation, and 
anger, which were diagnosed separately as due to depression.  
Records indicate that the Veteran was assigned GAF scores of 51-
60 and 40, both on December 3, 2001.

In February 2002, a VA medical center assigned the Veteran a GAF 
score of 47.  In March 2002, the Veteran was assigned a GAF score 
of 49.  In May 2002, the Veteran was assigned a GAF score of 53.  
In September 2002, the Veteran's GAF score remained at 53.

In April 2002, a private physician from Northeast Washington 
Family Counseling submitted a letter on behalf of the Veteran 
indicating that the Veteran carried a diagnosis of PTSD.  This 
physician determined that the Veteran's GAF score at that time 
was 45.  The physician noted that the Veteran had chronic 
unemployment problems and depression and that the Veteran's self-
employed work as a wood cutter exacerbated his symptoms by 
requiring him to come into frequent contact with authority 
figures. 

Although the Veteran displayed suicidal ideation during this 
period, which is consistent with a 70 percent disability rating, 
the General Rating Formula for Mental Disorders evaluates 
psychiatric disabilities based on the amount of occupational and 
social impairment associated with the disability.  See 
38 U.S.C.A. § 1155 (West 2002); Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002) (finding that the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating).

The remainder of the Veteran's symptoms is not consistent with a 
70 percent or higher disability rating because the medical 
examiners who treated and examined the Veteran during the 
relevant period did not find him to be deficient in most areas 
due to his disability.  The Veteran reported no major problems 
with his family and the Veteran continued to work as a self-
employed firewood cutter, although the Veteran's private 
physician determined that the Veteran's psychiatric disability 
did have some negative impact on the Veteran's vocation. 

The Veteran did not display other symptoms associated with a 70 
percent disability rating, including:  obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance and hygiene.  
For example, at a March 13, 2002 VA medical center, an examiner 
described the Veteran as being neatly dressed with good hygiene; 
as exhibiting normal behavior that was pleasant and cooperative; 
as displaying normal flow of thought that was logical, 
sequential, and goal-oriented; with normal memory, with intact 
immediate recall, and recent and remote memory; with normal, 
intact concentration; with normal perceptions, including no 
auditory, visual, or tactile hallucinations; with no delusions 
expressed or elicited; with normal judgment and insight; and a 
supportive family.

Additionally, many of the Veteran's symptoms, including depressed 
mood, anxiety, suspiciousness, and chronic sleep disturbance, are 
specifically contemplated in the criteria for a 30 percent 
disability rating.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  On balance, though, and affording all 
benefit of the doubt in the Veteran's favor, the criteria for a 
50 percent rating are best approximated.  See 38 C.F.R. § 3.102.

The Board finds that a 50 percent disability rating accounts for 
the Veteran's occupational and social impairment with reduced 
reliability and productivity due to his symptoms, during the 
period from December 3, 2001 to September 24, 2002.

B.  September 25, 2002 to June 13, 2006 

The Veteran's disability level during this period was consistent 
with the 10 percent disability rating currently assigned.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

The Veteran was assigned a GAF score of 65 at a VA QTC 
examination on September 25, 2002.  A GAF score of 61 to 70 
accounts for some mild symptoms, including depressed mood and 
insomnia; or some difficulty in social, occupational, or school 
functioning, including occasional truancy, or theft within 
household; but generally functioning pretty well and maintaining 
some meaningful personal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

At the QTC examination, the Veteran reported he was on anti-
depressants, which he felt helped his anxiety and mood.  He 
reported he worked as a self-employed firewood cutter, and that 
he was, before the relevant period, involved in an altercation 
with the Forest Service.  The examiner indicated that the Forest 
Service incident was related to the Veteran's PTSD, which 
"outlines a distrust of others and authority figures."  The 
Veteran reported that due to this PTSD, he had trouble with 
authority figures and was more sensitive to certain interactions.  
As a result of this altercation, the Veteran had to travel 
farther to another forest to cut wood.  He reported this had 
caused economic stress.  The Veteran also reported that he 
steered away from large organizations in which he would have 
superiors to interact with. The Veteran reported an incident 
where he went out to an area to cut wood, saw another 
construction team involved in logging and determined that "it 
was not an auspicious time to cut any wood himself."  The 
examiner determined that the Veteran showed a full range of 
affect, was oriented, and displayed no disturbed thought 
processes.  The Veteran described past homicidal ideation upon 
which he did not act.

Many of the symptoms described by the Veteran at this examination 
involved an incident in the woods that occurred prior to the 
Veteran receiving treatment for his disability.  The Veteran's 
symptoms had mostly abated due to the continuous medication he 
was taking for his diagnosed condition of PTSD.  These symptoms 
are consistent with a 10 percent disability rating, which 
accounts for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
See 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.

The Veteran is not entitled to a 30 percent disability rating 
because he did not display occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss. 

For example, during treatment at a VA medical center in May 2002, 
the Veteran stated that he was "doing alright."  An examiner 
described the Veteran's affect as broad with good range, noted 
that his cognition was intact, that he was mildly anxious but 
open to conversation, and that he was dressed and groomed 
normally. The examiner stated that any depression and anger was 
adequately controlled by a medication.  During December 2002 
treatment, the Veteran reported that his anger was under control 
and that he was sleeping well. 

As a result, the Board finds that a 10 percent disability rating 
accounts for the Veteran's occupational and social impairment due 
to mild or transient symptoms, during the period of September 25, 
2002 to June 13, 2006. 

C.  June 14, 2006 Onward

The Veteran's disability level during this period was not 
consistent with the 10 percent disability rating assigned; 
rather, the Veteran's disability level was consistent with a 
disability rating of 50 percent.  See 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders.  

The Veteran was assigned GAF scores of 45 and 50 at VA contract 
examinations on June 14, 2006 and December 4, 2007, respectively.  
A GAF score of 41 to 50 is consistent with serious psychiatric 
symptoms including suicidal ideation, severe obsessional rituals, 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, such as no friends and the 
inability to keep a job.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

The June 2006 VA contract examiner identified PTSD and noted that 
the Veteran did not have any other psychiatric disability.  The 
examiner described the Veteran's antidepressants as being 
prescribed to treat the Veteran's PTSD.  The examiner noted, 
however, that the Veteran's response to the medication was 
minimal.  The Veteran was found to have good relationships with 
his family members. 

Positive symptoms identified at the June 2006 examination 
included:  persistent, recurrent recollection of a traumatic 
event; distressing dreams; avoiding of stimuli associated with 
the trauma, including interactions with others; a distrust and 
suspicion of others; avoiding employment that requires much 
interaction; insomnia; irritability or outbursts of anger, 
primarily directed toward family members; a persistent, 
exaggerated startle response, especially when hearing 
helicopters; persistent hypervigilance; and the development of a 
20-minute ritual before bedtime to ascertain that all doors are 
locked.

At a December 4, 2007 VA contract examination, the examiner noted 
that the Veteran reported increased nightmares and homicidal 
ideation over the previous five months.  The Veteran also 
reported flashbacks of dead bodies and of someone running after 
him to kill him, and distressing dreams.  The examiner diagnosed 
PTSD and impaired psychosocial functioning, financial problems, 
chronic depression, and war trauma.  The examiner identified 
major changes in the Veteran's daily activities since the Veteran 
developed his condition, including social withdrawal, sleep 
disturbance, and anger, which decreased his level of functioning.  
Although the examiner identified an increase in disturbing dreams 
and homicidal ideation, he also noted the absence of speech, 
concentration, thought process, judgment, or memory problems; 
panic attacks; delusions; and obsessional rituals. 

The Veteran has not contended that his level of disability has 
increased in severity since the December 4, 2007 VA contract 
examination.

The Veteran did not display total occupational and social 
impairment, as required for a 100 percent rating during this 
period; both examinations indicate he still maintained a 
relationship with his wife and children and that he worked as a 
self-employed firewood cutter.

The Veteran displayed obsessional rituals for at least part of 
this period, a symptom which is associated with a disability 
rating of 70 percent.  However, the General Rating Formula 
evaluates psychiatric disabilities based on the amount of 
occupational and social impairment associated with the 
disability.  See 38 U.S.C.A. § 1155; Mauerhan, 16 Vet. App. at 
442.  The Veteran's other symptoms and their effects on the 
Veteran's social and occupational impairment are inconsistent 
with a disability rating of 70 percent, which accounts for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  The Veteran did not display suicidal 
ideation; speech intermittently illogical, obscure or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); or spatial disorientation.  See 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders. 

Additionally, many of the Veteran's symptoms, including depressed 
mood, anxiety, suspiciousness, and chronic sleep disturbance, are 
specifically contemplated in the criteria for a 30 percent 
disability rating. See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  On balance, though, and affording all 
benefit of the doubt in the Veteran's favor, the criteria for a 
50 percent rating are best approximated.  See 38 C.F.R. § 3.102. 

The Board finds that a 50 percent disability rating accounts for 
the Veteran's occupational and social impairment with reduced 
reliability and productivity due to his symptoms, from June 14, 
2006.

The Board finds that the preponderance of the evidence is against 
all higher ratings than those granted in this decision.  See 
Gilbert, 1 Vet. at 55.  Accordingly, weighing all benefit of the 
doubt in the Veteran's favor, the Board finds that the Veteran is 
entitled to the following initial ratings:

Dec. 3, 2001 to Sept. 24, 
2002
50 Percent
Sept. 25, 2002 to June 13, 
2006 
10 Percent
June 14, 2006 Onward
50 Percent



Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

As discussed above, the symptoms of the Veteran's PTSD consist of 
deficiencies in most of the areas described in the criteria for 
10 and 50 percent ratings.  There have been no reports of 
symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted.

TDIU Rating

Lastly, the Board has considered whether referral for a TDIU 
rating is warranted.  TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010). 

Where a veteran:  (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, the Veteran has alleged that his PTSD makes it more 
difficult for him to work, but not that it prohibits him from 
working.  Significantly, the record reflects that he has worked 
throughout the pendency of the appeal.  

Given that the Veteran remains employed, the Board finds no 
probative evidence that the Veteran's PTSD prohibits him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  Accordingly, the Board concludes that the record does not 
raise a claim of entitlement to a TDIU rating.
ORDER

Entitlement to an initial rating in excess of 10 percent is 
granted for the period of December 3, 2001 to September 24, 2002; 
a rating of 50 percent is warranted.

Entitlement to an initial rating in excess of 10 percent is 
denied for the period of September 25, 2002 to June 13, 2006.
 
Entitlement to an initial rating in excess of 10 percent is 
granted for the period of June 14, 2006 to December 3, 2007; a 
rating of 50 percent is warranted.

Entitlement to an initial rating in excess of 50 percent from 
December 4, 2007 is denied. 

___________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


